 1                                                                  JUDGE THOMAS S. ZILLY
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   UNITED STATES OF AMERICA,                    )   NO. CR16-099TSZ
                                                  )
 9                   Plaintiff,                   )   ORDER GRANTING
                                                  )   UNOPPOSED MOTION FOR EARLY
10             v.                                 )   TERMINATION OF
                                                  )   SUPERVISED RELEASE
11   YINEBAB MALLE,                               )
                                                  )
12                   Defendant.                   )
13          This matter has come before the Court on Yinebab Malle’s motion, docket no. 56,
14   to terminate his remaining period of supervised release. The Court has reviewed the
15   motion, records, and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).
16          IT IS NOW ORDERED that Yinebab Malle’s term of supervised release be
17   terminated pursuant to 18 U.S.C. § 3583(e).
18          DATED this 2nd day of April, 2020.
19
20                                                     A
                                                       Thomas S. Zilly
21
                                                       United States District Judge
22
23   Presented by:

24   s/ Corey Endo
     Assistant Federal Public Defender
25   Attorney for Yinebab Malle
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER FOR EARLY TERMINATION OF                                 1601 Fifth Avenue, Suite 700
       SUPERVISED RELEASE                                               Seattle, Washington 98101
       (Yinebab Malle; CR16-099TSZ) - 1                                            (206) 553-1100
